By the court,
Redfield, Ch. J.
The only ground upon which the testimony, as to the fabricated deposition, could have been received on the trial upon the indictment for forgery, was, that it Avas equivalent to an admission of the falsity of the receipts. It is so regarded even in trials for murder. The introduction of false or fabricated evidence in defense is always regarded as an inferential admission of guilt, although not of a conclusive character. A case is named in the books where one was indicted for the murder of a girl nine years of age, and, to make out his defense, did attempt to substitute another girl of similar appearance, and, on the detection of this fraud, was, by its force, convicted and executed, when it subsequently turned out that the supposed murdered girl Avas still living. And such testimony must always he liable to more or less uncertainty in its intrinsic weight. But it seems to be admissible as a circumstance tending to show the guilt of the accused. But like other evidence, of the admissions, and the conduct of the prisoner, in regard to the main charge, their force depends so much upon the temperament, education and habits of life and business of the accused, that no very great reliance is to be placed upon this kind of evidence, as it has no direct tendency to establish the main charge. And if the evidence, in regard to the alleged falsehood or fabrication, be doubtful, it is entitled to no weight. To be entitled to any force, as it is only circumstantial, and collateral to the main issue, its truth should be established beyond all question or cavil.
And upon the petition for a new trial, it seems this consideration is entitled to some weight. The testimony given at the trial, in regard to this alleged fraud was not altogether conclusive. There *727must, no doubt, be much ground for Mr. Binsmoor to have been mistaken in regard to the identity of the person, and the whole depended upon this at the trial. And with the evidence now shown it would have been still more doubtful, so much so, we think, as to entitle the respondent to a charge that the circumstance was itself of very little or no weight in establishing the main issue of the respondent’s guilt in regard to the forgery.
We have had some hesitation upon the petition for a new trial. At first I was disposed to deny it. But the first impression of my brethren being in favor of its allowance, I have, upon reflection, concluded it is. safer to grant it.
The question of the admissibility of the evidence on this point was so doubtful that we consider there is nothing strange in the fact that the respondent’s counsel advised him it would not be received. And, therefore, we must conclude it was a surprise upon them and him that it was admitted. Mr. Binsmoor’s position, might induce him to speak with too much assurance in regard to the indentity of Williams and Richardson, and it is possible this circumstance was presented to the jury in a stronger light than it was fairly entitled to.
And the consideration that, if this were a civil case, the party would have been entitled to a review, as a matter of right; and that to entitle him to a new trial, in a criminal case, the respondent is only bound to make a clear case of -doubt, which entitles him to an acquittal; and that raising a fair doubt as to this part of the evidence, may be decisive of the case, inasmuch as the proof upon the corpus delicti seems to be rather circumstantial and somewhat eontradictatory, and a jury would be liable to be very improperly influenced by an alleged fraud of this kind; and, giving the respondent the benefit of every doubt and to save all question, we conclude to open the case.
New trial granted.